Title: Patrick Gibson: Account with TJ., 12 Sept. 1820, 12 September 1820
From: Gibson, Patrick
To: 


            
            
              
              
            
          Account Sales of 19 Bbls flour & One Hhd Tobacco for Th: Jefferson1820May1Recd for 1 Hhd TobaccoShockoeTJ 1710.160.1550. Refused @ $5.70$79.05June21Recd of Robt Pollard for 13 bbls S: fine flour @ $4⅛.$53.6322〃〃John Bell for 5 bbls Fine flour @ $3.¾18.7523〃〃Cash for 1  fine Cond bbl4.76.38Charges155.43Toll on 19 Bbls Flour $1.98 do on 1. Hhd Tobo 42¢$2.40draye on 2 Hhds 40¢ Inspn on 1 Hhd 50¢〃.90$3.30Inspn on 19 Bbls 38¢. Coope 38¢ Storage $2.38〃3.14Commission on $155.43 @ 2½ ⅌ Ct〃3.897.3310.63144.80
            
          